             Case 3:20-cv-05210-JD Document 1 Filed 07/29/20 Page 1 of 13




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4   Woodland Hills, CA 91367
 5   Phone: 877-206-4741
     Fax: 866-633-0228
 6
     tfriedman@ toddflaw.com
 7   abacon@ toddflaw.com
 8   mgeorge@toddflaw.com
     Attorneys for Plaintiff
 9
                         UNITED STATES DISTRICT COURT
10
                       NORTHERN DISTRICT OF CALIFORNIA
11                                            ) Case No.
     ABANTE ROOTER AND PLUMBING )
12
     INC and SIDNEY NAIMAN,                   ) CLASS ACTION
13   individually and on behalf of all others )
14   similarly situated,                      ) COMPLAINT FOR VIOLATIONS
                                              ) OF:
15   Plaintiff,                               )
16                                            )    1.    NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
            vs.                               )          CONSUMER PROTECTION
17
                                              )          ACT [47 U.S.C. §227(b)]
18   ALARM.COM INCORPORATED dba )                  2.    WILLFUL VIOLATIONS
                                                         OF THE TELEPHONE
19   ICN ACQUISITION; GHS                     )          CONSUMER PROTECTION
     INTERACTIVE SECURITY, LLC; and )                    ACT [47 U.S.C. §227(b)]
20   DOES 1 through 10, inclusive, and each )      3.    NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
21   of them,                                 )          CONSUMER PROTECTION
                                              )          ACT [47 U.S.C. §227(c)]
22                                                 4.    WILLFUL VIOLATIONS
     Defendant.                               )
                                                         OF THE TELEPHONE
23                                            )          CONSUMER PROTECTION
                                              )          ACT [47 U.S.C. §227(c)]
24
                                              )
25                                            )
26                                            ) DEMAND FOR JURY TRIAL
                                              )
27                                            )
28                                            )


                             CLASS ACTION COMPLAINT
                                         -1-
                Case 3:20-cv-05210-JD Document 1 Filed 07/29/20 Page 2 of 13




 1         Plaintiffs ABANTE ROOTER AND PLUMBING INC and SIDNEY
 2   NAIMAN (“Plaintiffs”), individually and on behalf of all others similarly situated,
 3   alleges the following upon information and belief based upon personal knowledge:
 4                                 NATURE OF THE CASE
 5         1.        Plaintiffs bring this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of ALARM.COM INCORPORATED
 8   dba ICN ACQUISITION and GHS INTERACTIVE SECURITY, LLC,
 9   (“Defendants”), in negligently, knowingly, and/or willfully contacting Plaintiffs on
10   Plaintiffs’ cellular telephones in violation of the Telephone Consumer Protection
11   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
12   National Do-Not-Call provisions, thereby invading Plaintiffs’ privacy.
13                                JURISDICTION & VENUE
14         2.        Jurisdiction is proper under 28 U.S.C. § 1331 because this action
15   arises under a Federal Question, namely the Telephone Consumer Protection Act,
16   47 U.S.C. § 227, et seq.. Plaintiffs also seek up to $1,500.00 in damages for each
17   call in violation of the TCPA, which, when aggregated among a proposed class in
18   the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
19   Therefore, both federal question jurisdiction and the damages threshold under the
20   Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
21   jurisdiction.
22         3.        Venue is proper in the United States District Court for the Northern
23   District of California pursuant to 28 U.S.C. 1391(b) and because Defendant does
24   business within the State of California and Plaintiffs reside within the Counties of
25   Alameda and Contra Costa.
26                                         PARTIES
27         4.        Plaintiff, ABANTE ROOTER AND PLUMBING INC (“Plaintiff
28   ABANTE”), is a corporation of the State of California, whose principal place of


                                   CLASS ACTION COMPLAINT
                                               -2-
                 Case 3:20-cv-05210-JD Document 1 Filed 07/29/20 Page 3 of 13




 1   business is in the county of Alameda and is a “person” as defined by 47 U.S.C. §
 2   153 (39).
 3         5.       Plaintiff, SIDNEY NAIMAN (“Plaintiff NAIMAN”), is a natural
 4   person residing in Contra Costa County, California and is a “person” as defined by
 5   47 U.S.C. § 153 (39).
 6         6.       Defendant,     ALARM.COM           INCORPORATED            dba     ICN
 7   ACQUISITION (“Defendant ALARM.COM”) is a technology company that
 8   provides services for home monitoring and security, and is a “person” as defined
 9   by 47 U.S.C. § 153 (39).
10         7.       Defendant, GHS INTERACTIVE SECURITY, LLC (“Defendant
11   GHS”) is a home security company, and is a “person” as defined by 47 U.S.C. §
12   153 (39).
13         8.       The above named Defendants, and its subsidiaries and agents, are
14   collectively referred to as “Defendants.” The true names and capacities of the
15   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
16   currently unknown to Plaintiffs, who therefore sue such Defendants by fictitious
17   names. Each of the Defendants designated herein as a DOE is legally responsible
18   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
19   the Complaint to reflect the true names and capacities of the DOE Defendants when
20   such identities become known.
21         9.       Plaintiffs are informed and believe that at all relevant times, each and
22   every Defendant was acting as an agent and/or employee of each of the other
23   Defendants and was acting within the course and scope of said agency and/or
24   employment with the full knowledge and consent of each of the other Defendants.
25   Plaintiffs are informed and believe that each of the acts and/or omissions
26   complained of herein was made known to, and ratified by, each of the other
27   Defendants.
28



                                  CLASS ACTION COMPLAINT
                                               -3-
                 Case 3:20-cv-05210-JD Document 1 Filed 07/29/20 Page 4 of 13




 1                               FACTUAL ALLEGATIONS
 2          10.     Beginning in or around October 2017, Defendants contacted Plaintiffs
 3   on Plaintiffs’ cellular telephone numbers ending in -7210, -1080, -6147, and -6443
 4   in an attempt to solicit Plaintiffs to purchase Defendants’ services.
 5          11.     Defendants used an “automatic telephone dialing system” as defined
 6   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiffs seeking to solicit its services.
 7          12.     Defendants contacted or attempted to contact Plaintiffs from
 8   telephone numbers confirmed to be Defendants’, including but not limited to: (304)
 9   994-8702, (480) 889-1116, (510) 430-1348, (215) 994-8702, and (614) 830-9311.
10          13.     When Plaintiffs would answer Defendants’ calls, a pre-recorded
11   message would play, prompting Plaintiffs to press “1” in order to speak to an
12   operator.
13          14.     Defendants’ calls constituted calls that were not for emergency
14   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
15          15.     During all relevant times, Defendants did not possess Plaintiffs’ “prior
16   express consent” to receive calls using an automatic telephone dialing system or an
17   artificial or prerecorded voice on their cellular telephones pursuant to 47 U.S.C. §
18   227(b)(1)(A).
19          16.     Further, Plaintiffs’ cellular telephone numbers ending in -7210, -1080,
20   -6147, and -6443 were added to the National Do-Not-Call Registry on or about July
21   12, 2018, November 12, 2014, July 12, 2018, and April 11, 2004, respectively.
22          17.     Defendants placed multiple calls soliciting its business to Plaintiffs on
23   their cellular telephones ending in in -7210, -1080, -6147, and -6443 in or around
24   April 2019 and continuing through November 2019.
25          18.     Such calls constitute solicitation calls pursuant to 47 C.F.R. §
26   64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
27          19.     Plaintiffs received numerous solicitation calls from Defendants within
28   a 12-month period.


                                  CLASS ACTION COMPLAINT
                                                -4-
              Case 3:20-cv-05210-JD Document 1 Filed 07/29/20 Page 5 of 13




 1         20.   Defendant to call Plaintiffs in an attempt to solicit its services and in
 2   violation of the National Do-Not-Call provisions of the TCPA for their telephone
 3   numbers ending in -7210, -1080, -6147, and -6443
 4         21.   Upon information and belief, and based on Plaintiffs’ experiences of
 5   being called by Defendant after requesting they stop calling, and at all relevant
 6   times, Defendant failed to establish and implement reasonable practices and
 7   procedures to effectively prevent telephone solicitations in violation of the
 8   regulations prescribed under 47 U.S.C. § 227(c)(5).
 9                              CLASS ALLEGATIONS
10         22.   Plaintiffs bring this action individually and on behalf of all others
11   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
12   Classes”). The class concerning the ATDS claim for no prior express consent
13   (hereafter “The ATDS Class”) is defined as follows:
14
                 All persons within the United States who received any
15               solicitation/telemarketing   telephone   calls    from
16               Defendants to said person’s cellular telephone made
                 through the use of any automatic telephone dialing
17
                 system or an artificial or prerecorded voice and such
18               person had not previously consented to receiving such
19
                 calls within the four years prior to the filing of this
                 Complaint
20
21         23.   The class concerning the National Do-Not-Call violation (hereafter
22   “The DNC Class”) is defined as follows:
23
                 All persons within the United States registered on the
24
                 National Do-Not-Call Registry for at least 30 days, who
25               had not granted Defendant prior express consent nor had
                 a prior established business relationship, who received
26
                 more than one call made by or on behalf of Defendant
27               that promoted Defendant’s products or services, within
28               any twelve-month period, within four years prior to the


                               CLASS ACTION COMPLAINT
                                             -5-
              Case 3:20-cv-05210-JD Document 1 Filed 07/29/20 Page 6 of 13




 1                filing of the complaint.
 2
           24.    Plaintiffs represent, and are members of, The ATDS Class, consisting
 3
     of all persons within the United States who received any solicitation telephone calls
 4
     from Defendants to said person’s cellular telephone made through the use of any
 5
     automatic telephone dialing system or an artificial or prerecorded voice and such
 6
     person had not previously not provided their cellular telephone number to
 7
     Defendants within the four years prior to the filing of this Complaint.
 8
           25.    Plaintiffs represent, and are members of, The DNC Class, consisting
 9
     of all persons within the United States registered on the National Do-Not-Call
10
     Registry for at least 30 days, who had not granted Defendants prior express consent
11
     nor had a prior established business relationship, who received more than one call
12
     made by or on behalf of Defendants that promoted Defendants’ products or
13
     services, within any twelve-month period, within four years prior to the filing of
14
     the complaint.
15
           26.    Defendants, its employees and agents are excluded from The Classes.
16
     Plaintiffs do not know the number of members in The Classes, but believe the
17
     Classes’ members number in the thousands, if not more. Thus, this matter should
18
     be certified as a Class Action to assist in the expeditious litigation of the matter.
19
           27.    The Classes are so numerous that the individual joinder of all of its
20
     members is impractical. While the exact number and identities of The Classes
21
     members are unknown to Plaintiffs at this time and can only be ascertained through
22
     appropriate discovery, Plaintiffs are informed and believes and thereon alleges that
23
     The Classes includes thousands of members. Plaintiffs allege that The Classes
24
     members may be ascertained by the records maintained by Defendants.
25
           28.    Plaintiffs and members of The ATDS Class were harmed by the acts
26
     of Defendants in at least the following ways: Defendants illegally contacted
27
     Plaintiffs and ATDS Class members via their cellular telephones thereby causing
28



                                 CLASS ACTION COMPLAINT
                                               -6-
              Case 3:20-cv-05210-JD Document 1 Filed 07/29/20 Page 7 of 13




 1   Plaintiffs and ATDS Class members to incur certain charges or reduced telephone
 2   time for which Plaintiffs and ATDS Class members had previously paid by having
 3   to retrieve or administer messages left by Defendants during those illegal calls, and
 4   invading the privacy of said Plaintiffs and ATDS Class members.
 5         29.    Common questions of fact and law exist as to all members of The
 6   ATDS Class which predominate over any questions affecting only individual
 7   members of The ATDS Class. These common legal and factual questions, which
 8   do not vary between ATDS Class members, and which may be determined without
 9   reference to the individual circumstances of any ATDS Class members, include,
10   but are not limited to, the following:
11                a.     Whether, within the four years prior to the filing of this
12                       Complaint, Defendants made any telemarketing/solicitation
13                       call (other than a call made for emergency purposes or made
14                       with the prior express consent of the called party) to a ATDS
15                       Class member using any automatic telephone dialing system or
16                       any artificial or prerecorded voice to any telephone number
17                       assigned to a cellular telephone service;
18                b.     Whether Plaintiffs and the ATDS Class members were
19                       damaged thereby, and the extent of damages for such violation;
20                       and
21                c.     Whether Defendants should be enjoined from engaging in such
22                       conduct in the future.
23         30.    As persons that received numerous telemarketing/solicitation calls
24   from Defendants using an automatic telephone dialing system or an artificial or
25   prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs are asserting
26   claims that are typical of The ATDS Class.
27         31.    Plaintiffs and members of The DNC Class were harmed by the acts of
28   Defendants in at least the following ways: Defendants illegally contacted Plaintiff


                                 CLASS ACTION COMPLAINT
                                              -7-
              Case 3:20-cv-05210-JD Document 1 Filed 07/29/20 Page 8 of 13




 1   and DNC Class members via their telephones for solicitation purposes, thereby
 2   invading the privacy of said Plaintiff and the DNC Class members whose telephone
 3   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
 4   members were damaged thereby.
 5         32.    Common questions of fact and law exist as to all members of The
 6   DNC Class which predominate over any questions affecting only individual
 7   members of The DNC Class. These common legal and factual questions, which do
 8   not vary between DNC Class members, and which may be determined without
 9   reference to the individual circumstances of any DNC Class members, include, but
10   are not limited to, the following:
11                a.     Whether, within the four years prior to the filing of this
12                       Complaint, Defendants or its agents placed more than one
13                       solicitation call to the members of the DNC Class whose
14                       telephone numbers were on the National Do-Not-Call Registry
15                       and who had not granted prior express consent to Defendant and
16                       did not have an established business relationship with
17                       Defendants;
18                b.     Whether Defendants obtained prior express written consent to
19                       place solicitation calls to Plaintiffs or the DNC Class members’
20                       telephones;
21                c.     Whether Plaintiffs and the DNC Class member were damaged
22                       thereby, and the extent of damages for such violation; and
23                d.     Whether Defendants and its agents should be enjoined from
24                       engaging in such conduct in the future.
25         33.    As persons that received numerous solicitation calls from Defendants
26   within a 12-month period, who had not granted Defendants prior express consent
27   and did not have an established business relationship with Defendants, Plaintiffs
28   are asserting claims that are typical of the DNC Class.


                                 CLASS ACTION COMPLAINT
                                             -8-
              Case 3:20-cv-05210-JD Document 1 Filed 07/29/20 Page 9 of 13




 1         34.    Plaintiffs will fairly and adequately protect the interests of the
 2   members of The Classes. Plaintiffs have retained attorneys experienced in the
 3   prosecution of class actions.
 4         35.    A class action is superior to other available methods of fair and
 5   efficient adjudication of this controversy, since individual litigation of the claims
 6   of all Classes members is impracticable. Even if every Classes member could
 7   afford individual litigation, the court system could not. It would be unduly
 8   burdensome to the courts in which individual litigation of numerous issues would
 9   proceed. Individualized litigation would also present the potential for varying,
10   inconsistent, or contradictory judgments and would magnify the delay and expense
11   to all parties and to the court system resulting from multiple trials of the same
12   complex factual issues. By contrast, the conduct of this action as a class action
13   presents fewer management difficulties, conserves the resources of the parties and
14   of the court system, and protects the rights of each Classes member.
15         36.    The prosecution of separate actions by individual Classes members
16   would create a risk of adjudications with respect to them that would, as a practical
17   matter, be dispositive of the interests of the other Classes members not parties to
18   such adjudications or that would substantially impair or impede the ability of such
19   non-party Class members to protect their interests.
20         37.    Defendants have acted or refused to act in respects generally
21   applicable to The Classes, thereby making appropriate final and injunctive relief
22   with regard to the members of the Classes as a whole.
23                             FIRST CAUSE OF ACTION
24          Negligent Violations of the Telephone Consumer Protection Act
25                                   47 U.S.C. §227(b).
26                             On Behalf of the ATDS Class
27         38.    Plaintiffs repeat and incorporate by reference into this cause of action
28   the allegations set forth above at Paragraphs 1-37.


                                CLASS ACTION COMPLAINT
                                              -9-
              Case 3:20-cv-05210-JD Document 1 Filed 07/29/20 Page 10 of 13




 1         39.    The foregoing acts and omissions of Defendants constitute numerous
 2   and multiple negligent violations of the TCPA, including but not limited to each
 3   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 4   47 U.S.C. § 227 (b)(1)(A).
 5         40.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
 6   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
 7   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 8         41.    Plaintiffs and the ATDS Class and ATDS Revocation Class members
 9   are also entitled to and seek injunctive relief prohibiting such conduct in the future.
10                           SECOND CAUSE OF ACTION
11    Knowing and/or Willful Violations of the Telephone Consumer Protection
12                                            Act
13                                    47 U.S.C. §227(b)
14                             On Behalf of the ATDS Class
15         42.    Plaintiffs repeat and incorporate by reference into this cause of action
16   the allegations set forth above at Paragraphs 1-41.
17         43.    The foregoing acts and omissions of Defendants constitute numerous
18   and multiple knowing and/or willful violations of the TCPA, including but not
19   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
20   and in particular 47 U.S.C. § 227 (b)(1)(A).
21         44.    As a result of Defendants’ knowing and/or willful violations of 47
22   U.S.C. § 227(b), Plaintiffs and the ATDS Class members are entitled an award of
23   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
24   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
25         45.    Plaintiffs and the Class members are also entitled to and seek
26   injunctive relief prohibiting such conduct in the future.
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                              - 10 -
             Case 3:20-cv-05210-JD Document 1 Filed 07/29/20 Page 11 of 13




 1                             THIRD CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                   47 U.S.C. §227(c)
 4                              On Behalf of the DNC Class
 5         46.    Plaintiffs repeat and incorporate by reference into this cause of action
 6   the allegations set forth above at Paragraphs 1-45.
 7         47.    The foregoing acts and omissions of Defendants constitute numerous
 8   and multiple negligent violations of the TCPA, including but not limited to each
 9   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
10   47 U.S.C. § 227 (c)(5).
11         48.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c),
12   Plaintiffs and the DNC Class Members are entitled an award of $500.00 in
13   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
14   227(c)(5)(B).
15         49.    Plaintiffs and the DNC Class members are also entitled to and seek
16   injunctive relief prohibiting such conduct in the future.
17                             FOURTH CAUSE OF ACTION
18    Knowing and/or Willful Violations of the Telephone Consumer Protection
19                                           Act
20                                 47 U.S.C. §227 et seq.
21                              On Behalf of the DNC Class
22         50.    Plaintiffs repeat and incorporate by reference into this cause of action
23   the allegations set forth above at Paragraphs 1-49.
24         51.    The foregoing acts and omissions of Defendants constitute numerous
25   and multiple knowing and/or willful violations of the TCPA, including but not
26   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
27   in particular 47 U.S.C. § 227 (c)(5).
28         52.    As a result of Defendants’ knowing and/or willful violations of 47


                                 CLASS ACTION COMPLAINT
                                             - 11 -
             Case 3:20-cv-05210-JD Document 1 Filed 07/29/20 Page 12 of 13




 1   U.S.C. § 227(c), Plaintiffs and the DNC Class members are entitled an award of
 2   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 3   § 227(c)(5).
 4         53.      Plaintiffs and the DNC Class members are also entitled to and seek
 5   injunctive relief prohibiting such conduct in the future.
 6                                 PRAYER FOR RELIEF
 7   WHEREFORE, Plaintiffs request judgment against Defendants for the following:
 8
 9                              FIRST CAUSE OF ACTION
10          Negligent Violations of the Telephone Consumer Protection Act
11                                    47 U.S.C. §227(b)
12               • As a result of Defendants’ negligent violations of 47 U.S.C.
13                  §227(b)(1), Plaintiffs and the ATDS Class members are entitled to
14                  and request $500 in statutory damages, for each and every violation,
15                  pursuant to 47 U.S.C. 227(b)(3)(B).
16               • Any and all other relief that the Court deems just and proper.
17
18                            SECOND CAUSE OF ACTION
19    Knowing and/or Willful Violations of the Telephone Consumer Protection
20                                            Act
21                                    47 U.S.C. §227(b)
22               • As a result of Defendants’ willful and/or knowing violations of 47
23                  U.S.C. §227(b)(1), Plaintiffs and the ATDS Class members are
24                  entitled to and request treble damages, as provided by statute, up to
25                  $1,500, for each and every violation, pursuant to 47 U.S.C.
26                  §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
27               • Any and all other relief that the Court deems just and proper.
28   ///


                                  CLASS ACTION COMPLAINT
                                              - 12 -
             Case 3:20-cv-05210-JD Document 1 Filed 07/29/20 Page 13 of 13




 1                            THIRD CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                    47 U.S.C. §227(c)
 4               • As a result of Defendants’ negligent violations of 47 U.S.C.
 5                §227(c)(5), Plaintiffs and the DNC Class members are entitled to and
 6                request $500 in statutory damages, for each and every violation,
 7                pursuant to 47 U.S.C. 227(c)(5).
 8               • Any and all other relief that the Court deems just and proper.
 9
10                           FOURTH CAUSE OF ACTION
11    Knowing and/or Willful Violations of the Telephone Consumer Protection
12                                           Act
13                                    47 U.S.C. §227(c)
14               • As a result of Defendants’ willful and/or knowing violations of 47
15                U.S.C. §227(c)(5), Plaintiffs and the DNC Class members are entitled
16                to and request treble damages, as provided by statute, up to $1,500,
17                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
18               • Any and all other relief that the Court deems just and proper.
19         54.    Pursuant to the Seventh Amendment to the Constitution of the United
20   States of America, Plaintiffs are entitled to, and demands, a trial by jury.
21
22
23         Respectfully Submitted this 29th Day of July, 2020.
24                             LAW OFFICES OF TODD M. FRIEDMAN, P.C.
25
                                       By: /s/ Todd M. Friedman
26                                         Todd M. Friedman
27
                                           Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
28



                                 CLASS ACTION COMPLAINT
                                              - 13 -
